UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 13-1978


VENIDA MARSHALL,

                Plaintiff - Appellant,

          v.

BOARD OF EDUCATION OF PRINCE GEORGE’S COUNTY,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.     Peter J. Messitte, Senior District
Judge. (8:11-cv-01232-PJM)


Submitted:   January 23, 2014             Decided:   February 19, 2014


Before SHEDD, DAVIS, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Venida Marshall, Appellant Pro Se.        Robert Judah Baror, Linda
Hitt Thatcher, THATCHER LAW FIRM,         Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Venida    Marshall     appeals        the    district    court’s     order

granting       summary     judgment       to       the   Defendant      in     Marshall’s

employment discrimination action.                    We have reviewed the record

and find no reversible error. ∗                    Accordingly, we grant leave to

proceed in forma pauperis and affirm for the reasons stated by

the district court at the hearing on July 2, 2013.                            Marshall v.

Bd. of Educ. of Prince George’s Cnty., No. 8:11-cv-01232-PJM (D.

Md. filed July 3, 2013; entered July 5, 2013).                       We dispense with

oral       argument     because    the    facts       and   legal    contentions       are

adequately      presented     in    the    materials        before     this    court   and

argument would not aid the decisional process.

                                                                                 AFFIRMED




       ∗
       In addition to challenging the district court’s rejection
of her claims on the merits, Marshall also asserts that the
district court’s order should be vacated because her counsel was
ineffective.   However, a litigant in a civil action has no
constitutional or statutory right to effective assistance of
counsel. Sanchez v. U.S. Postal Serv., 785 F.2d 1236, 1237 (5th
Cir. 1986); see Pitts v. Shinseki, 700 F.3d 1279, 1284-86 (Fed.
Cir. 2012) (collecting cases recognizing rule), cert. denied,
133 S. Ct. 2856 (2013).



                                               2